Citation Nr: 1714808	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-49 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico,  Department of Veterans Affairs (VA) Regional Office (RO). In October 2007, March 2008, and July 2008, the RO denied reopening the claim of entitlement to service connection for a lower back disability.  The Veteran filed a notice of disagreement in February 2009.  The RO issued a statement of the case (SOC) in November 2009.  The Veteran subsequently perfected his appeal with a VA Form 9 in December 2009.  

In April 2011, the Board remanded the Veteran's claim for further development.  A SSOC was issued in March 2016, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  In a November 1994, rating decision, the RO denied service connection for a lower back disability; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the November 1994, rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a lower back disability.




CONCLUSION OF LAW

1.  The November 1994, rating decision denying service connection for a lower back disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2016).

2.  New and material evidence has not been received and the claim for service connection for a lower back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The RO issued an April 2007 letter to the Veteran addressing the criteria needed to reopen a claim for service connection, which meets the notice requirements.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service treatment records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and a VA examination report from May 1994.

The Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2016).

The Board notes that the case was remanded in April 2011.  The Board's April 2011 remand directed that the Veteran be contacted to make a request for dates of treatment and location of any back treatment he received in the year following separation from service, and a complete translation of records received in May 2010 be translated.  Records were translated, and the Veteran was contacted with a request for treatment records.  The Veteran stated he was treated post service, however records had been destroyed.  

A SSOC was issued in March 2016.  Accordingly, the requirements of the April 2011, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


III.  Factual Background and Analysis

In November 1994, the RO denied the Veteran's claim for entitlement to service connection for back injury residuals.  The Veteran was notified of this denial in a letter in November 1994, but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its November 1994 denial, the RO indicated the service treatment records show that in September 1967 the Veteran referred to him having strained his back during service, but the discharge examination did not find any residual disability.  The RO indicated that the Veteran's STRs do not indicate the Veteran had any residual disability, and hence it was acute.  

According to VAMC treatment records, since 1994, there is no indication the Veteran suffered from a low back disability due to his time in service.  According to a January 1999 record, the Veteran was diagnosed with discogenic disease.  In April 1999, he complained of low back pain.  Records from the Hospital Episcopal Cristo Redentor-Guayama, P. R., from 2007 reveal the Veteran had a CT scan of his lumbar spine documenting degenerative changes. 

Records from Dr. Ramirez were translated, and are related to his cardiac health.  Medical records from the Administration for Mental Health Services and Counter Addiction Treatment center for Adults- Cayey were translated.  These records indicate the Veteran received psychiatric treatment there from April 1978 through June 2000.  

A statement provided by the Veteran from January  2015 was translated, and the Veteran reported suffering from a back condition since discharge from service.  This is a restatement of what the Veteran had stated previously, prior to the initial 1994 denial of service connection.  Additionally, this statement details that he sought treatment post service at facilities that have since destroyed his records.  
None of these records contain new and material evidence.  These records do not  contain any evidence that the Veteran suffered an injury during service that resulted in a residual disability.  These records do not indicate the Veteran suffered a residual disability following his reported back strain during service.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

There has been no evidence received since the November 1994 denial that raises the reasonable possibility of substantiating the claim.  Even if the claim were to be reopened, VA's duty to assist would not be triggered, as there is no indication the Veteran suffers from a low back disability as a result of his time in service.  The reopening of the claim is not warranted. 


ORDER

The application to reopen the claim for service connection for a lower back disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


